Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 04/21/2022.


Allowable Subject Matter


2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 04/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-20 are not alluded to in the combined art of Margolin, Rohrabaugh. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Margolin, Rohrabaugh does not teach or suggest "aggregating proxy-based data comprising usage parameters of a plurality of client devices or associated users when accessing content hosted by the third-party network service through the proxy server system; receiving, from a client device, a request including a proxy link that corresponds to a link to content hosted by a third-party network service; retrieving the content from the third-party network service on behalf of the client device using the link, the content including one or more sensitive portions of data in an encrypted format and a remainder portion that is not encrypted; determining a risk metric for the client device or an associated user based on analyzing the proxy-based data corresponding to the client device or the associated user; determining that the client device is approved to view the one or more sensitive portions of data based on the risk metric; and in response to determining that the client device is approved to view the one or more sensitive portions of data based on the risk metric, providing modified content to the client device, the modified content including the remainder portion that is not encrypted and decrypted versions of the one or more sensitive portions of data" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Margolin, Rohrabaugh. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-20. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

7.	Claims 9, and 33 are patentable.
7.	Claims 1-8, 10-32, 34-42 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436